Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The corrections to the Abstract have been accepted by the Examiner.
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued (Remarks 1/7/2022, page 8, 2nd last paragraph, last 4 lines):
“However, nowhere does TR-37.857 discloses, teaches, or suggests that "the information on the positioning node comprises a name of the Bluetooth node," as recited above, and the Office Action does not assert otherwise.”
Response: As stated in claim 1 rejection below and repeated here, the Bluetooth node is identified by it’s AP ID (MAC address) (page 74, 2nd bullet discloses AP IDs [MAC address], which is interpreted as the name of the node; page 76, Table 7.2.4.1-1, 10th row, also discloses AP ID (MAC address) ). The name is interpreted as the AP ID (Mac address). The MAC address uniquely identifies the Bluetooth node, and can be interpreted as a name.

Argument: Applicant argued (Remarks 1/7/2022, page 9, 1st  full paragraph):
in no way relates to a scenario in which the auxiliary positioning information is sent "for positioning measurement by the terminal," as recited in claim 1. In contrast, as indicated in the header of Table 7.2.4.1-1, TR-37.857 merely discloses UE-assisted, E-SMLC based information transfer, which refers to positioning measurement by the network.”
Response: Examiner respectfully disagrees. Table 7.2.4.1-1 (page 76) discloses information transferred from SMLC to the UE. The UE then obtains the position information and sends it back to the network. This is shown in Table 7.2.4.1-2 (page 77). As Table 7.2.4.1-2 (page 77) clearly shows (see under UE Capabilities / Support for BTLE positioning i.e. 3rd row) BTLE positioning measurements are supported. 
Further page 76, last paragraph also states “The information transferred from the UE to the SMLC (E-SMLC and SAS) usually consists of capability information and location measurements or coordinates. The information that may be signalled from the DE to the Sl\1LC is summarized in Table 7.2.4.1-2 below.”
Also on page 74, 3rd bullet states: “The UE performs WiFi/Bluetooth position measurements and computation of a location estimate.”
Hence, from the above it is clear that the UE does the positioning measurement and not the network.

Argument: Applicant argued (Remarks 1/7/2022, page 9, 2nd last paragraph, 6th last line onwards): 

Response: Examiner respectfully disagrees. On page 74, TR-37.857 discloses: “In addition, Bluetooth (BT) Low Energy (LE) beacons are realized as a potential technology to provide location information and relevant contextual interactions to users. Bluetooth beacons are transmitters that use Bluetooth Low Energy to broadcast signals that can be heard by compatible smartphones and other devices. When the device is in a beacon's proximity, the device may obtain the beacon ID and the device location may be obtained from a database query.
Hence Bluetooth nodes are clearly present in the network.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 4 - 6, 8 – 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TR 37.857 (which has been provided in the International Search Report).

Regarding claim 1, 3GPP TR 37.857 discloses a location information measurement (page 74, section 7.2.2, 1st line discloses “… positioning enhancement techniques”) implementation method, applied to an access network element (page 73, section 7.2.2; 7th bullet discloses eNB; wherein the access network element is the eNB) , comprising:
sending auxiliary positioning information to a terminal, wherein the auxiliary positioning information is suitable for positioning measurement by the terminal (page 74, 2nd bullet discloses “The network may provide assistance data to the UE (e.g. AP IDs, supported channels, coverage areas) to help or enable position measurements”);
wherein the auxiliary positioning information comprises information on a positioning node (page 74, 2nd bullet, discloses AP IDs),
the positioning node comprises a Bluetooth node (page 74, 2nd – 4th bullets);
and the information on the positioning node comprises a name of the Bluetooth node (page 74, 2nd bullet discloses AP IDs [MAC address], which is interpreted as the name of the node; page 76, Table 7.2.4.1-1, 10th row, also discloses AP ID (MAC address) ).



th bullet discloses use of RRC, wherein the auxiliary positioning information is the assistance data).

Regarding claim 4, 3GPP TR 37.857 discloses before sending the auxiliary positioning information to the terminal, further comprising: 

obtaining the auxiliary positioning information from one of a core network element, a network management device, and a neighbor base station device (page 74, 7th bullet discloses “The server generated assistance data may be provided to the eNB via LPPa”).
	
Regarding claim 5, 3GPP TR 37.857 discloses the access network element comprises a base station (page 74, 7th bullet discloses “The server generated assistance data may be provided to the eNB via LPPa”).

Claim 6 is similarly analyzed as claim 1, with claim 6 reciting the same operations as seen from the terminal side. 

Claim 8 is similarly analyzed as claim 5.

Regarding claim 9, memory and processor are inherent in the terminal and eNB, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 10, memory and processor are inherent in the access network element, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 11, memory and processor are inherent in the access network element, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 12, memory and processor are inherent in the access network element, since calculating positioning information requires a processor and memory is needed to store data calculated.



Regarding claim 14, memory and processor are inherent in the terminal and eNB, since calculating positioning information requires a processor and memory is needed to store data calculated.

Regarding claim 16, memory and processor are inherent in the terminal and eNB, since calculating positioning information requires a processor and memory is needed to store data calculated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 37.857 in view of 3GPP R2-1803426 (which have been provided in the International Search Report).

Regarding claim 3, 3GPP TR 37.857 does not disclose sending the auxiliary positioning information to the terminal through a system broadcast message.
In the same field of endeavor, however, 3GPP R2-1803426 discloses sending the auxiliary positioning information to the terminal through a system broadcast message (page 2, paragraph before Proposal 5 discloses “Another way is to reuse existing broadcast signal standardized for WLAN interworking i.e., if SIB17 is broadcasted, this would allow UEs to obtain the configurations of the operator's WLAN APs as it moves from cell to cell and the UE will only include measurement results of WLAN AP informed by SIB 17”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by 3GPP R2-1803426 in the system of 3GPP TR 37.857 because a system broadcast would allow for an easy way to transmit the auxiliary positioning information.


Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 37.857 in view of EP 2934051A1 (which have been provided in the International Search Report).

Regarding claim 7, 3GPP TR 37.857 does not disclose filtering positioning nodes according to the auxiliary positioning information, wherein positioning nodes that do not meet an auxiliary positioning information requirement are filtered out of the position nodes;
In the same field of endeavor, however, EP 2934051A1 discloses filtering positioning nodes according to the auxiliary positioning information, wherein positioning nodes that do not meet an auxiliary positioning information requirement are filtered out of the position nodes ([0080]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by EP 2934051A1 in the system of 3GPP TR 37.857 and then performing positioning measurement according to positioning nodes obtained after the filtering (disclosed  by 3GPP TR 37.857, page 73, section 7.2.2, 1st line)  because and performing positioning measurement according to positioning nodes obtained after the filtering because filtering would help eliminate nodes, thereby reducing processing time.



Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to location measurement:

Rauhala et al. (US 20210063522) discloses client-based storing of tuning parameters for positioning services.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632